DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are under examination.
Claims 1-20 are cancelled.

Information Disclosure Statement
The IDS filed 5/08/2020, 3/12/2021 and 7/16/2021 have been considered by the Examiner.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/212886 filed 16/798759  is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending US 10,584,380 (‘380). Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims have only minor differences which do not render those claims to be patentably distinct. The ‘380 patent recites vertices and the instant claims are drawn to a DAG with nodes which read on vertices.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 21-40 are drawn to a method for creating a genomic sequence reference graph and aligning sequence reads.
Step 2A Prong One: Identification of Judicial Exceptions
The claims recite:
1. Creating a reference directed acyclic graph (DAG) comprising nodes and edges connecting the nodes. The first node and second node stored as a first and second object, respectively. The objects each comprise a string representing a sequence of nucleotides. The first object comprises a first list of one or more pointers to one or more adjacent objects, the first list of pointers including a pointer to the second object.
This step reads on creating an abstract data structure wherein the data structure is a DAG of nodes connected by links (also called edges). Each node is associated with information about the other nodes(s) to which it is connected. That information would be the pointer pointing to the adjacent node. The limitation reads on an abstract idea because the graph can be created as a mental process or with math describing the graph network and how the nodes are connected by an adjacency list of coordinates. 
“Directed acyclic graph” from A to Z Wiki (atozwiki.com/Directed_acyclic_graph) evidences (par. 1) that a DAG is a mathematical concept in “mathematics,  particularly graph theory and computer science” which has “numerous scientific and computational applications, ranging from biology (evolution, family trees, epidemiology) to sociology (citation networks) to computation (scheduling).
2. Obtaining sequence reads from a sample and aligning one or more sequence reads to a mitochondrial sequences at least in part by determining alignment scores between one or more sequence reads and symbol strings.
The step reads on a mental  process or mathematical calculation of a score and is therefore an abstract idea. Obtaining sequence reads and aligning sequence reads to a mitochondrial sequence can be performed as a mental process. Determining an alignment score can also be performed as a mental process or with mathematics. 
The step does recite that that the mitochondrial sequence is represented by the mtDNA reference DAG and that the symbol strings are associated with the nodes in the mtDNA reference DAG. However, the claim does not actually recite using the DAG in memory as part of the alignment. According to the breadth of the claim, the alignment can be performed outside the DAG merely using the same information as stored in the DAG.
3. Providing a report that identifies sequences to which sequence reads aligned. This step of providing information reads on a mental process and is therefore an abstract idea. Outputting data is an extra solution activity as described in MPEP 2106.05(g).
4. Claim 25 recites that the report identifies mitochondrial heteroplasmy in the subject. This is a natural correlation between the genetic sequences in the alignment and identification a physiological condition.
5. Claim 26 recites the report provides identity of the subject. This is a natural correlation between the genetic sequences in the alignment and identification of the organism.
6. Claim 28 recites wherein the report describes a mutation in the mitochondrial genome of the subject. This is a natural correlation between the genetic sequences in the alignment and identification a physiological condition.
Dependent claims 22-32, 34-36 and 38-40 are further drawn to judicial exceptions which limit the method of independent claims 21, 33 and 37.
Step 2A Prong Two: Consideration of Practical Application
The claims result in providing a report which encompasses output of data which is an extra solution activity as described in MPEP 2106.05(g).
The judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to:
1. Using a computer to create a DAG, obtain sequence reads, align sequence reads and provide a report. This step reads on mere instructions to apply an exception as described in MPEP 2106.05(g). 
2. Creating a directed acyclic graph (DAG) where the nodes are stored as an object in a storage medium. This limitation reads on using a generic computer memory to store information which is part of the graph, e.g. creating a graph of information and storing it on a computer disk. Such is well known, routine and conventional. The claims do not recite the implementation of a concrete data structure.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Other elements of the method include a processor which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schneeberger et al. (Genome Biology, vol. 10 (2009) pages 1-12; IDS filed 5/08/2020) in view of Lee et al. (Bioinformatics, vol. 18 (2002) pages 452-464; IDS filed 5/08/2020 item 49) in view of Standish  (Data Structures and Algorithms 1995; IDS filed 5/08/2020) and in view of Ecker et al. (US 2007/0218467)
Schneeberger et al. teach a genome graph with segments of sequences (i.e.  stored or represented by a node wherein each node is connected with a “link,” also called an “edge,” or “pointer,” (page 3, col. 2, par. 2)(i.e. creating a reference directed acyclic graph representing DNA sequences comprising nodes and edges connecting the nodes), as in claims 21, 22, 33 and 37.
Schneeberger et al. teach performing a sequence alignment using the genome graph (page 2, col. 2, section “GenomeMapper’s indexing and alignment strategy” and page 5, section “Aligning sequences against the graph”)(i.e. aligning one or more sequence reads to sequences represented by the reference DAG), as in claims 21, 33 and 37.
Schneeberger et al. teach nodes with sequence strings (Figure 2 and 4)(i.e. a symbol string associated with the nodes), as in claims 21, 23 and 24.
Schneeberger et al. teach assigning a penalty for alignment gaps and mismatches (page 5, col. 2), which makes obvious determining an alignment score, as in claims 21, 33 and 37.
Schneeberger et al. teach do not specifically teach determining an alignment score for a second node based on an alignment score associated with a first node, as in claims 21, 24, 33 and 37.
Schneeberger et al. do not specifically teach that a node is stored as an object wherein the object comprises a list of one or more pointers to one or more adjacent objects, the list of pointers including a  pointer to another object, as in claims 21, 22, 33 and 37. 
Schneeberger et al. do not specifically teach that the DAG represents mitochondrial DNA wherein the sequences on the mtDNA are aligned, as in claims 21, 33 and 37.
Schneeberger et al. do not specifically teach providing a report identifying mitochondrial heteroplasmy, identifying of the subject, and mutation in the mitochondrial genome of the subject, as in claims 21, 25, 26, and 28.
Lee et al. teach a Directed Acyclic Graph of nodes (i.e. a reference graph) where matching homologous segments of a plurality of sequences are represented as a common vertex (Figure 1). Lee et al. teach alignment scoring using Smith- Waterman sequencing alignment; Lee et al. teach tracing back through the full alignment path on a PO-MSA graph and taking the highest score is considered as the best alignment (page 456, col. 1-2, section “Alignment scoring,”)(i.e. determining an alignment score based on alignment score of other nodes in the graph), as in claims 21, 24, 33 and 37.
	Lee et al. teach tracing back through a path in the DAG which makes obvious a multi-dimensional look-back operation to find a trace through a multi-dimensional matrix based on a score for the trace, as in claims 30 and 36.
Standish teaches computer data structures which implement pointers (see pages 35-36), including directed acyclic graphs constructed using nodes and edges and wherein each node comprises an adjacency list which may contain one or more pointers’; the adjacency list makes obvious an object including a pointers to other objects which is how a DAG would be organized to connect information represented by the nodes (see Standish page 413 and Figure 10.5), as in claims 21, 22, 33 and 37. 
Standish teaches an adjacency list which makes obvious creating objects to represent portions of matching sequences and storing the objects, as in claim 31.
Ecker et al. teach analyzing mitochondrial DNA in forensic analysis where heteroplasmy (i.e. a differing variant of mtDNA) is found in the mtDNA (par. 0017); Ecker et al. teach comparing sequences to provide identify of a human (par. 0037); and performing sequence comparison to identify heteroplasmy (par. 0024 and par. 0127) which makes obvious claims 25, 26, 28, 34, and 38.
Ecker et al. teach comparing related individuals (par. 0007 and 0012) which makes obvious using sequences from relatives including maternally obtained mitochondrial DNA, as in claims 27 and 39.
Ecker et al. teaches hypervariable regions, HV1 and HV2 (par. 0008 and 0028) which are found in the d-loop, as in claims 29 and 39.
Ecker et al. teach obtaining mitochondrial sequences and make obvious finding matching portions (par. 0017, 0027), as in claim 31.
Ecker et al. teach determining sequence identity for the mitochondrial DNA of 80% or greater (par. 0127) which makes obvious claim 32.
Ecker et al. teach that mtDNA obtained from maternally related individuals will exactly match in the absence of a mutation (par. 0007) which makes obvious aligned sequence reads that align to different mitochondrial sequences, as in claim 35. 
Ecker et al. teach that the mtDNA may have mutation (par. 0007), i.e. known variations in the mt DNA, as in claim 38.
The teaching of Ecker et al. for obtaining maternal mtDNA for related individuals such as brother, sister, mother and daughter (par. 0007), comparing sequences (par. 0012) used in forensic identification of a subject (par/ 0017) with the teaching of a DAG alignments in Schneeberger et al. and Lee et al. make obvious claim 40.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the method of Schneeberger et al. for representing and aligning reads to a genomic sequence with a directed acyclic graph (Abstract) with the method of Lee et al. teaching an alignment scoring using Smith-Waterman sequence alignment (page 456). Lee et al. provide motivation by teaching that Smith-Waterman only aligns regions that have a positive alignment score and does not charge a “gap” penalty (page 456, col. 1-2, connecting paragraph). One of skill in the art would have had a reasonable expectation of success at combing the teachings of Schneeberger et al. and Lee et al. because both implement graphs for representing and aligning genomic sequences.  
Applying the KSR standard of obviousness, it would have been further obvious to modify the teachings of Schneeberger et al. and Lee et al. and then further represent such a resulting directed acyclic graph (DAG) with objects stored in computer memory with pointers pointing to memory allocations as taught for a DAG in computer science by Standish. It would be further obvious to use a computerized DAG as made obvious by Schneeberger et al., Lee et al. and Standish et al. with an adjacency list of pointers that can point to different objects. Adjacency lists of pointers are well known in the computer arts and taught by Standish.
It would be further obvious to combine the computerized DAG sequence alignment of different species as made obvious by Schneeberger et al., Lee et al. and  Standish et al. to alignment of mtDNA for identification of an individual as taught by Ecker et al. The mtDNA sequences of Ecker et al. are nucleic acid sequences which would be obvious to implement within the graphs of Schneeberger et al. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
In KSR Int 'l v. Teleflex, the Supreme Court, indicated that the principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635